Citation Nr: 9928072	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  97-20 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a left shoulder and 
arm disability.

2.  Entitlement to service connection for residuals of 
frostbite, to include the loss of the ability to stay warm.

3.  Entitlement to service connection for a heart 
abnormality, with biventricular hypertrophy.

4.  Entitlement to service connection for a sleeping 
disorder.

5.  Entitlement to service connection for an adjustment 
disorder, with an anxious mood.

6.  Entitlement to service connection for a bilateral knee 
disorder.

7.  Entitlement to service connection for a disorder of the 
hands.

8.  Entitlement to service connection for a right arm and 
shoulder disorder.

9.  Entitlement to service connection for a left foot 
disorder.

10.  Entitlement to service connection for the residuals of 
dehydration.

11.  Entitlement to service connection for a bilateral elbow 
disorder.

12.  Entitlement to service connection for a right foot 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran had verified active military service from March 
1980 to March 1984 and from August 1992 to February 1996.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 1996 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.  This case has since been 
transferred to the Wichita, Kansas VARO.

The Board also observes that the veteran's appeal initially 
included claims of entitlement to service connection for 
hypertension; decreased circulation in the arms and legs; a 
fracture of the right femur; visual impairment; bilateral 
hearing loss; scars of the abdomen, hand, and chin; a dental 
disorder; a respiratory disorder; and asbestos exposure.  
However, the veteran clarified during his July 1997 VA 
hearing that the only claims that he wished to continue on 
appeal were those claims addressed in this decision and his 
claims for service connection for a respiratory disorder as a 
result of asbestos exposure and a scar of the right hand.  
See 38 C.F.R. § 20.204 (1998).  In a February 1998 rating 
decision, the RO granted service connection for a respiratory 
disorder and a scar of the right hand; as such, the full 
benefits sought on appeal have been granted in regard to 
these claims.

In a statement received by the RO in June 1998, the veteran 
indicated that he wished to claim entitlement to service 
connection for a boil on the left cheek.  The Board also 
observes that, during his July 1997 hearing, the veteran 
discussed the issue of service connection for a scar of the 
chin even though service connection is already in effect for 
scars of the head, eyes, and chin; apparently, the veteran 
seeks a compensable evaluation for this disorder.  The RO has 
not adjudicated such claims to date, and these claims are 
therefore referred to the RO for appropriate action.

The veteran's claim of entitlement to service connection for 
a right foot disorder will be addressed in both the REASONS 
AND BASES and REMAND sections of this decision. 



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  There is competent medical evidence showing a causal 
relationship between a current disorder of the left shoulder 
and arm and service.

3.  There is no competent medical evidence of a nexus between 
a currently diagnosed cold sensitivity and service, including 
the veteran's reported incurrence of frostbite in service.

4.  There is no competent medical evidence of a nexus between 
any current heart abnormality and service.

5.  There is no competent medical evidence of a nexus between 
a current sleeping disorder and service.

6.  There is no competent medical evidence of a nexus between 
a current adjustment disorder, with an anxious mood, and 
service.

7.  There is no competent medical evidence of a nexus between 
a current bilateral knee disorder and service.

8.  There is no competent medical evidence of a nexus between 
a current disorder of the hands and service.

9.  There is no competent medical evidence of a current right 
shoulder and arm disorder.

10.  There is no competent medical evidence of a left foot 
disorder.

11.  There is no competent medical evidence of current 
residuals of dehydration.

12.  There is no competent medical evidence of a current 
bilateral elbow disorder.

13.  There is competent medical evidence of a nexus between a 
current right foot disorder and service.


CONCLUSIONS OF LAW

1.  A left shoulder and arm disorder was incurred as a result 
of service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 
C.F.R. § 3.303 (1998).

2.  The claim of entitlement to service connection for 
residuals of frostbite, to include the loss of the ability to 
stay warm, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The claim of entitlement to service connection for a 
heart abnormality, with biventricular hypertrophy, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim of entitlement to service connection for a 
sleeping disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

5.  The claim of entitlement to service connection for an 
adjustment disorder, with an anxious mood, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

6.  The claim of entitlement to service connection for a 
bilateral knee disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

7.  The claim of entitlement to service connection for a 
disorder of the hands is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

8.  The claim of entitlement to service connection for a 
right shoulder and arm disorder is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

9.  The claim of entitlement to service connection for a left 
foot disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

10.  The claim of entitlement to service connection for the 
residuals of dehydration is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

11.  The claim of entitlement to service connection for a 
bilateral elbow disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

12.  The claim of entitlement to service connection for a 
right foot disorder is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1998).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  
Additionally, certain chronic diseases, including arthritis, 
cardiovascular diseases, and psychoses may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998). 

The initial question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  The veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual" that a claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In the absence of evidence of well-grounded claims, there is 
no duty to assist the claimant in developing the facts 
pertinent to his claims, and the claims must fail.  See 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  See Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see 
also Grottveit v. Brown, 5 Vet. App. at 93.  The nexus 
requirement may be satisfied by evidence showing that a 
chronic disease subject to presumptive service connection was 
manifested to a compensable degree within the prescribed 
period.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has recently indicated that, alternatively, a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b) (1998).  The Court held that the 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such a 
condition.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
That evidence must be medical, unless it relates to a 
condition that the Court has indicated may be attested to by 
lay observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded or reopened on the 
basis of 38 C.F.R. § 3.303(b) "if the condition is observed 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage v. Gober, 10 Vet. App. at 498.  

II.  Entitlement to service connection for service connection 
for a left shoulder and arm disorder.

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for a left shoulder and arm 
disorder is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991); that is, the veteran is found to have 
presented a claim which is not inherently implausible.  
Furthermore, after examining the record, the Board is 
satisfied that all relevant facts have been properly 
developed in regard to the veteran's claim and that no 
further assistance is required to comply with the duty to 
assist him with the development of facts pertinent to his 
clam, as mandated by 38 U.S.C.A. § 5107(a).

The veteran was treated for pain in the left shoulder in 
October 1995, during service.  An examination revealed full 
range of motion, with tenderness along the medial and lateral 
heads of the triceps and tenderness to pressure and 
palpation.  The diagnosis was tendonitis of the triceps, left 
greater than right.  The veteran's December 1995 separation 
examination report contains a diagnosis of tendonitis of both 
shoulders.  He reported current bursitis of both shoulders 
during his April 1996 VA examination; however, this 
examination revealed full range of motion and normal strength 
of the shoulders, and a diagnosis of a history of bursitis 
was rendered.  A December 1997 VA orthopedic examination 
revealed normal range of motion of the shoulders, with mild 
tenderness over the left bursa.  X-rays of the left shoulder 
from December 1997 were normal.  

In view of this evidence, the Board referred this case to a 
Veterans Health Administration (VHA) specialist so as to 
obtain an opinion regarding the etiology of the veteran's 
current left shoulder disorder.  In a June 1999 opinion, a VA 
orthopedist opined that the reports of shoulder tendonitis 
were "difficult to evaluate," but she indicated that 
patients can have bursitis or tendonitis with normal shoulder 
x-rays.  The examiner also noted that the veteran's x-ray 
reports did not show his acromioclavicular joint status; she 
indicated that acromioclavicular joint arthritis is common in 
people of the veteran's age group and productive of bursitis, 
tendonitis, and shoulder pain.  

In this case, the veteran was treated for shoulder pain 
during service and diagnosed with tendonitis upon examination 
at his discharge from service.  Post-service medical evidence 
indicates current bursitis of the left shoulder.  This 
evidence suggests a continued left shoulder disorder of 
service origin, and the VA orthopedist who reviewed the 
veteran's claims file in June 1999, while offering no opinion 
regarding etiology, noted that patients could have bursitis 
or tendonitis even in cases of normal shoulder x-rays.  
Overall, the Board finds that this evidence, at a minimum, 
raises a question as to whether the veteran incurred a left 
shoulder and arm disorder as a result of service.  As such, 
and resolving all doubt in favor of the veteran, the Board 
finds that the evidence supports his claim for service 
connection for a left shoulder and arm disorder.  See 38 
U.S.C.A. § 5107(a) (West 1991).

III.  Entitlement to service connection for residuals of 
frostbite, a heart abnormality, a sleeping disorder, an 
adjustment disorder, a bilateral knee disorder, a disorder 
of the hands, a right shoulder and arm disorder, a left foot 
disorder, 
residuals of dehydration, and a bilateral elbow disorder

During his April 1996 VA examination, the veteran reported a 
history of frostbite, but the examiner rendered no pertinent 
diagnoses.  The Board observes that the veteran's December 
1997 VA hand, thumb, and fingers examination report contains 
a diagnosis of bilateral hand pain with cold sensitivity, but 
this examination report contains no information regarding 
etiology.  Similarly, the veteran's December 1997 VA arteries 
and veins examination report contains a notation of the 
veteran's reported history of in-service cold exposure; while 
the examiner diagnosed cold sensitivity, with no diagnosable 
disease of the arteries or veins, he offered no commentary 
regarding the etiology of such a disorder.   

The veteran was treated for no heart abnormalities during 
service.  During his April 1996 VA examination, he complained 
of palpitations and a history of an enlarged left ventricle.  
An examination of the cardiovascular system was normal, with 
no murmurs.  The pertinent diagnosis was a history of 
palpitations.  The veteran also reported palpitations during 
his December 1997 VA cardiovascular examination.  The 
examination was negative for any abnormalities, and a 
diagnosis of palpitations, with no other diagnosable heart 
condition at the present time, was rendered.  The examiner 
provided no commentary regarding the etiology of the 
veteran's palpitations.

The veteran was not treated for any sleeping disorders during 
service, although he reported a history of frequent trouble 
sleeping in his December 1995 Report of Medical History.  
During his April 1996 VA examination, he complained of a 
history of having to get up in the middle of the night that 
dated back to service.  The examiner rendered a diagnosis of 
questionable insomnia but provided no commentary regarding 
the etiology of this disorder.

The veteran's service medical records are negative for any 
psychiatric treatment.  The report of his April 1996 VA 
psychiatric examination contains a diagnosis of an adjustment 
disorder, with an anxious mood, but the examiner provided no 
information regarding the etiology of this disorder.  An 
April 1997 VA treatment record contains a diagnosis of post-
traumatic stress.  A December 1997 VA examination report 
contains Axis I diagnoses of generalized anxiety and a 
depressive neurosis, not otherwise specified, but the 
examiner did not provide information regarding the etiology 
of these disorders.

In January 1993, during service, the veteran complained of 
bilateral swollen knees, and an assessment of overuse 
syndrome was rendered.  He was also treated for left knee 
patellofemoral joint syndrome in February 1993, pain in both 
knees in May 1993, knee pain in September 1994, rule out 
osteoarthritis in March 1995, and patellofemoral syndrome in 
September 1995.  His December 1995 Report of Medical History 
indicates pain in the knees during cold weather, but the 
accompanying separation examination report is negative for 
disability of the knees.  The veteran reported a history of 
in-service knee pain during his April 1996 VA examination.  
The examination revealed full range of motion of the knees, 
with no erythema, edema, tenderness, or instability; the 
pertinent diagnosis was a history of knee pain.  A VA 
orthopedic examination report, dated in December 1997, 
contains a diagnosis of bilateral knee pain but no 
diagnosable knee condition at the current time.  No 
commentary regarding the etiology of the veteran's bilateral 
knee pain was provided.  X-rays of the knees, dated in 
December 1997, revealed minimal narrowing of the medial 
compartment of the right knee, with no acute fracture or 
significant degenerative changes of the knees.

A record attached to the veteran's December 1995 Report of 
Medical History contains an impression of status post 
fracture of the right fifth finger, times three, which was 
noted to be healed but aching in cold weather and hurting 
when shaking hands.  However, this record does not indicate 
that this impression was based on x-ray evidence of a 
fracture.  No disorders of the hands were noted in the report 
of the veteran's April 1996 VA examination.  The veteran 
complained of a history of hand pain during his December 1997 
VA hand, thumb, and fingers examination, and a diagnosis of 
bilateral hand pain, with cold sensitivity but no diagnosable 
hand condition, was rendered.  No commentary regarding the 
etiology of the veteran's bilateral hand pain and cold 
sensitivity was provided.  X-rays of the hands and wrists 
from December 1997 were normal.

The veteran's December 1995 separation examination report 
contains a notation of tendonitis of both shoulders.  During 
his April 1996 VA examination, the veteran complained of 
current bursitis of the shoulders.  However, the report of 
this examination indicates full range of motion and normal 
strength of the shoulders, and a diagnosis of a history of 
bursitis was rendered.  Range of motion of the shoulders was 
noted to be within normal limits in the report of a December 
1997 VA orthopedic examination, and no diagnosis was rendered 
with regard to the right shoulder.

During service, in November 1992 and January 1993, the 
veteran was treated for an injury of the left ankle.  A 
record attached to the veteran's December 1995 Report of 
Medical History also contains an assessment of status post 
fracture of bilateral first and fifth toes, from 1993, but 
this record does not indicate that this impression was based 
upon x-ray evidence.  His December 1995 Report of Medical 
History indicates pain in the toes during cold weather and 
includes a notation of plantar fasciitis, but the 
accompanying separation examination report is negative for 
disability of the left foot.  The veteran's April 1996 VA 
examination revealed tenderness of the first metatarsal 
joints bilaterally, with no edema or erythema; a diagnosis of 
a history of plantar fasciitis was rendered.  The veteran's 
December 1997 VA feet examination report contains no findings 
pertinent to the left foot.  X-rays of the feet were taken in 
December 1997, but no abnormalities of the left foot were 
noted.  The Board observes that service connection has been 
granted separately for a left ankle disorder.

During his April 1996 VA examination, the veteran reported 
dehydration during ranger school.  A diagnosis of a history 
of dehydration was rendered, but no current findings related 
to dehydration were noted.

In February and March of 1995, during service, the veteran 
complained of elbow pain.  The veteran's December 1995 in-
service Report of Medical History indicates pain in the 
elbows during cold weather, but the accompanying separation 
examination report is negative for disability of either 
elbow.  The veteran complained of a history of elbow pain 
during his April 1996 VA examination.  The examination was 
negative for any elbow abnormalities, and a diagnosis of a 
history of elbow pain was rendered.  X-rays of the elbows, 
from December 1997, were normal.  

The Board has reviewed the evidence described above and 
observes that, while there is medical evidence of current 
cold sensitivity, there is no competent medical evidence of 
any nexus between such a disorder and service, including the 
in-service frostbite reported by the veteran.  Even assuming 
that the veteran suffers from a heart abnormality, a sleeping 
disorder, an adjustment disorder, a bilateral knee disorder, 
and a disorder of the hands, there is no competent medical 
evidence of a nexus between such disorders and service; there 
is also no competent medical evidence showing any 
cardiovascular disorders, psychoses, or arthritis within one 
year following service.  Moreover, there is no competent 
medical evidence showing current disability of the right arm 
and shoulder, residuals of dehydration, a bilateral elbow 
disorder, or a left foot disorder.

Indeed, the only evidence of record suggesting that that the 
veteran currently suffers from all of the disorders described 
in the preceding paragraph and that a nexus exists between 
such disorders and service is the lay opinion of the veteran, 
as articulated during his July 1997 VA hearing.  However, the 
Board would point out that the veteran has not been shown to 
possess the medical expertise necessary to render a diagnosis 
or to establish a nexus between a currently diagnosed 
disorder and service.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991). See Robinette v. Brown, 8 Vet. App. at 77 (a lay 
account of a physician's statement, "filtered as it [is] 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute 'medical' 
evidence").  Therefore, the veteran's lay contentions, 
alone, do not provide a sufficient basis upon which to find 
these claims to be well grounded.  See Grottveit v. Brown, 5 
Vet. App. at 93. 

Well-grounded claims must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Here, the veteran has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claims for service 
connection for residuals of frostbite, to include the loss of 
ability to stay warm; a heart abnormality, with biventricular 
hypertrophy; a sleeping disorder; an adjustment disorder, 
with an anxious mood; a bilateral knee disorder; a disorder 
of the hands; a right arm and shoulder disorder; a left foot 
disorder; residuals of dehydration; and a bilateral elbow 
disorder are well grounded.  In the absence of competent 
medical evidence to support the veteran's claims, these 
claims must be denied as not well grounded.  Since these 
claims are not well grounded, the VA has no further duty to 
assist the veteran in developing the record to support his 
claims.  See Epps v. Gober, 126 F.3d at 1467-68 ("there is 
nothing in the text of § 5107 to suggest that [VA] has a duty 
to assist a claimant until the claimant meets his or her 
burden of establishing a 'well-grounded' claim").

In the appealed rating decision, the Chicago VARO denied the 
veteran's claim for service connection for an adjustment 
disorder on the merits of the claim but denied the remaining 
claims for service connection described in this section as 
not well grounded.  In a February 1998 Supplemental Statement 
of the Case, the Wichita VARO continued these denials on the 
basis that new and material evidence had not been submitted 
to reopen the veteran's claims.  Nevertheless, regardless of 
the basis of the denials of the Chicago VARO and the Wichita 
VARO, the Board observes that the Court has held that when an 
RO does not specifically address the question of whether a 
claim is well grounded but, instead, proceeds to adjudication 
on the merits, "there is no prejudice to the appellant 
solely from the omission of the well-grounded-claim 
analysis."  Meyer v. Brown, 9 Vet. App. 425, 432 (1996). 

The Board observes that, during his July 1997 VA hearing, the 
veteran reported that a VA psychiatrist had told him that his 
psychiatric disorder was most likely related to service.  In 
this regard, the Board observes that the VA has a duty to 
notify the veteran of the evidence needed to complete his 
application for service connection for an adjustment 
disorder, to include a statement from a doctor to the effect 
that his disorder is, in fact, related to service.  See 
McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997); 
38 U.S.C.A. § 5103(a) (West 1991); see also Robinette v. 
Brown, 8 Vet. App. at 77-78.

IV.  Entitlement to service connection for a right foot 
disorder

Upon a review of the veteran's claims file, the Board finds 
that the veteran's claim for service connection for a right 
foot disorder is well grounded under the provisions of 38 
U.S.C.A. § 5107(a) (West 1991).  That is, this claim is found 
to plausible and capable of substantiation.  The Board has 
based this finding on in-service and post-service evidence 
suggesting toe fractures.


ORDER

Service connection for a left shoulder and arm disorder is 
granted.

A well-grounded claim not having been submitted, service 
connection for residuals of frostbite, to include the loss of 
the ability to stay warm, is denied.

A well-grounded claim not having been submitted, service 
connection for a heart abnormality, with biventricular 
hypertrophy, is denied.

A well-grounded claim not having been submitted, service 
connection for a sleeping disorder is denied.

A well-grounded claim not having been submitted, service 
connection for an adjustment disorder, with an anxious mood, 
is denied.

A well-grounded claim not having been submitted, service 
connection for a bilateral knee disorder is denied.

A well-grounded claim not having been submitted, service 
connection for a disorder of the hands is denied.

A well-grounded claim not having been submitted, service 
connection for a right shoulder and arm disorder is denied.

A well-grounded claim not having been submitted, service 
connection for a left foot disorder is denied.

A well-grounded claim not having been submitted, service 
connection for the residuals of dehydration is denied.

A well-grounded claim not having been submitted, service 
connection for a bilateral elbow disorder is denied.

The claim of entitlement to service connection for a right 
foot disorder is found to be well grounded.


REMAND

With regard to the veteran's claim for service connection for 
a right foot disorder, the Board observes that the veteran 
was treated for a soft tissue injury of the right heel in May 
1993, during service.  A February 1995 service medical record 
indicates that the veteran had complaints of pain in both big 
toes, particularly with cold weather.  A record attached to 
the veteran's December 1995 Report of Medical History 
contains impressions of status post fracture of bilateral 
first and fifth toes from 1993 and status post fracture of 
the right calcaneus from 1993.  Also, the Report of Medical 
History contains a notation of plantar fasciitis.  It is not 
clear from this record whether these impressions were based 
upon x-ray findings.  Post-service x-rays of the right foot, 
dated in April 1996, revealed old fractures of the third and 
fourth proximal phalanges and small cystic changes of the 
bones.  The report of a VA examination from this date 
contains diagnoses of a history of plantar fasciitis and a 
right heel fracture.  X-rays from December 1997 showed old 
fractures of the proximal phalanges of the right third and 
fourth digits of the foot and either an old fracture of the 
calcaneus or an accessory ossicle.  To date, however, the 
veteran has not been afforded a VA examination for the 
purposes of determining whether any current disability of the 
right foot is related to service, and the Board observes 
that, in a June 1999 opinion, a VHA orthopedist opined that 
there was not enough evidence to reach a decision on the 
veteran's claim for service connection for this disability.  
The Board observes that service connection has already been 
granted separately for right ankle and heel disorders.

Therefore, in order to fully and fairly adjudicate the 
veteran's claim for service connection for a right foot 
disorder, this case is REMANDED to the RO for the following 
action:

1.  The RO should afford the veteran a VA 
examination, with an appropriate 
examiner, to determine the nature, 
extent, and etiology of any current 
disabilities of the right foot.  The RO 
should provide the examiner with the 
veteran's claims file, and the examiner 
should review the entire claims file, 
including the service medical records, in 
conjunction with the examination. The 
examiner should render diagnoses for any 
disorders of the right foot.  For each 
disorder of the right foot noted, aside 
from disorders of the right ankle and 
heel, the examiner should render an 
opinion as to whether it is at least as 
likely as not that such disorder is 
related to service.  Any further tests or 
studies deemed necessary for the purpose 
of rendering this opinion should be 
accomplished.  All opinions and 
conclusions expressed should be supported 
by a complete rationale.

2.  Then, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for a right foot disorder.  If 
the determination of this claim remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond before 
this case is returned to the Board.


The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board intimates no 
opinion, either factual or legal, as to the 
ultimate disposition warranted in this case.  No action is 
required on the part of the veteran until he is so notified 
by the RO.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

 

